Citation Nr: 0418722	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  02-11 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a permanent and total disability rating 
for nonservice-connected pension purposes.

2.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for a genitourinary 
disorder manifested by chronic urinary tract infections.

5.  Entitlement to service connection for a disabling heart 
condition manifested by an irregular heartbeat.

6.  Entitlement to service connection for a low back 
disability.

7.  Entitlement to service connection for adrenal gland 
disease.

8.  Entitlement to service connection for an orthopedic 
disability manifested by multiple joint aches and pain.

9.  Entitlement to service connection for a disability 
manifested by multiple muscle aches and pain.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and Ms. R.M.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO denied the veteran's claims of 
entitlement to service connection for a psychiatric 
disability (to include PTSD), a left knee disability, a 
genitourinary disorder manifested by chronic urinary tract 
infections, a disabling heart condition manifested by an 
irregular heartbeat, a low back disability, adrenal gland 
disease, an orthopedic disability manifested by multiple 
joint aches and pain, and a disability manifested by multiple 
muscle aches and pain.  


In April 2003 the appellant and a friend provide oral 
testimony before a Decision Review Officer at the RO, a 
transcript of which has been associated with the claims file.

During the course of the appeal the veteran also perfected an 
appeal of a September 2003 RO decision which, inter alia, 
denied his claim of entitlement to a permanent and total 
disability rating for nonservice-connected pension purposes.  
This appeal is now merged with the appeal of the 
aforementioned service connection claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  


The Board notes that the veteran has reported in an April 
2001 statement that he received medical treatment pertinent 
to his claimed disabilities from several identified private 
sources.  Although the filed indicates that some of these 
records have been obtained, there are several records that 
have not been associated with the evidence and there is no 
indication that the RO had attempted to obtain them.  
Specifically, these are the records of Drs. "Robert Shannon, 
M.D.," and "Bessheen Baker," respectively of Janesville, 
Michigan, and Mt. Pleasant, Michigan.  In addition to these 
healthcare providers, the veteran and his witness, Ms. R.M. 
reported at an April 2003 RO hearing that the veteran 
received medical treatment for his claimed disabilities from 
a "Dr. Cazole" and a "Dr. O'Connor," as well as appearing 
for treatment at St. Luke Clinic.  

Therefore, the case should be remanded so that an attempt may 
be made to obtain and associate these records with the claims 
file, along with any other pertinent evidence identified by 
the veteran.  See Moore v. Derwinski, 2 Vet. App. 375, 376 
(1992).

The veteran's DD 214 Form shows that he was awarded the 
Vietnam Service Medal.  His statements in support of his 
claim allege exposure to combat-related stressors while 
serving in Vietnam with an army artillery unit.  A VA 
psychiatric examination dated May 2003 shows a diagnosis of 
PTSD related to these stressors.  

The Board has reviewed the veteran's claims folder and notes 
that his DA 20 military personnel records and DD 214 show 
that he served in the Republic of Vietnam from November 1968 
to April 1969.  During the period from November 15, 1968 to 
April 3, 1969, he was a forward artillery crewman (cannoneer) 
assigned to Battery C of the 8th Battalion, 6th Artillery, 
which was attached to the 1st Infantry Division.  The case 
should therefore be remanded so that the RO may contact the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) and obtain the official historical records of the 
aforementioned military unit for the period from November 15, 
1968 to April 3, 1969, as they would be useful towards 
corroborating his accounts of being exposed to combat.  

The Board notes that there is some ambiguity regarding 
whether or not the veteran is currently in receipt of Social 
Security Administration (SSA) benefits.  A June 2003 VA Form 
21-527 (Income-Net Worth and Employment Statement) shows that 
the veteran was unemployed but was not in receipt of SSA 
disability payments.  However, a May 2004 statement from the 
veteran's representative, The American Legion, indicates that 
the veteran may now be receiving SSA benefits.  The veteran 
should therefore be asked to clarify this matter and, if it 
is determined that he has been awarded SSA disability, the 
Social Security Administration should be contacted and asked 
to provide VA with copies of those records in its possession 
that pertain to his claim for SSA benefits.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992); Collier v. Derwinski, 
1 Vet. App. 413, 417 (1991).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2003).  In this regard, the 
CAVC has held that section 5103(a) and § 3.159(b), requires 
VA to inform a claimant of which evidence VA will provide and 
which evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In view of the foregoing discussion, the 
case is remanded for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The veteran should be asked whether 
or not he has been awarded SSA disability 
benefits.  If he answers affirmatively, 
the Social Security Administration should 
be contacted and asked to provide VA with 
copies of those records in its possession 
that pertain to his claim for SSA 
benefits.   

4.  In addition to medical records 
associated with the veteran's treatment 
at St. Luke Clinic and his treatment 
received from Dr. Robert Shannon, M.D., 
Dr. Bessheen Baker, Dr. Cazole and Dr. 
O'Connor, the veteran must be contacted 
and requested to identify all healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for any 
of his multiple claimed disabilities 
since military service.  

He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  Regardless of the veteran's 
response, all outstanding VA treatment 
reports should be obtained.  All 
information which is not duplicative of 
evidence already received should be 
associated with the claims file.  


5.  If any of the relevant records sought 
cannot be obtained, the veteran must be 
notified of such, explaining the efforts 
used to obtain those records, and 
describing any further action to be taken 
with respect to the claim.  

6.  The veteran must be scheduled for the 
appropriate VA examinations of his 
genitourinary, cardiovascular, 
orthopedic, and endocrine systems for the 
purposes of ascertaining the current 
nature, extent of severity, and 
etiologies of his claimed multiple 
disabilities.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  

Following a review of the service and 
post-service medical records, the 
examiner must address the following 
medical issues:

(a)  What is the veteran's 
current genitourinary 
diagnosis?  

(b)  Is any genitourinary 
disability found on examination 
due to the veteran's military 
service on any basis?

(c)  What is the veteran's 
current cardiovascular 
diagnosis?  





(d)  Is any cardiovascular 
disability (to include a 
chronically irregular 
heartbeat) found on examination 
due to the veteran's military 
service on any basis?

(e)  What is the veteran's 
current orthopedic diagnosis as 
it pertains to his 
musculoskeletal system in 
general with regards to his 
generalized complaints of 
muscle and joint aches and 
pain?  

(f)  What is the veteran's 
current orthopedic diagnosis as 
it pertains to his left knee 
lumbosacral spine?  

(g)  Is any musculoskeletal 
disability found on examination 
due to the veteran's military 
service on any basis?

(h)  What is the veteran's 
current endocrine system 
diagnosis as it pertains to his 
adrenal glands?  

(i)  Is any disability of his 
adrenal glands  found on 
endocrine examination due to 
the veteran's military service 
on any basis?

All opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

7.  The VBA AMC should review the file 
and prepare a summary of the claimed 
stressors.  

This summary and a copy of the veteran's 
service documents should be sent to the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150-3197.  

The USASCRUR should be provided with a 
copy of any information obtained above, 
and should be requested to provide any 
additional information that might 
corroborate the veteran's alleged 
stressors, including a unit history for 
Battery C of the 8th Battalion, 6th 
Artillery, attached to the 1st Infantry 
Division, for the period from November 
15, 1968 to April 3, 1969.

8.  The USASCRUR should be asked to 
discuss what the records show with regard 
to incidents of enemy attacks at the 
operating area of Battery C, 8th 
Battalion, 6th Artillery, 1st Infantry 
Division, for the period from November 
15, 1968 to April 3, 1969.

9.  Following the receipt of a response 
from the USASCRUR, the VBA AMC must 
prepare a report detailing the nature of 
any stressor which that agency has 
determined is established by the record.  
If any stressor has been verified, the 
VBA AMC should so state in its report.  
This report is then to be added to the 
claims folder.

10.  The veteran should be provided with 
a VA psychiatric examination.  The 
examiner should review his claims folder 
prior to conducting the examination.  

The examiner should determine the 
veteran's psychiatric diagnosis or 
diagnoses and provide an opinion as to 
whether the diagnosis or diagnoses are 
due to the veteran's military service on 
any basis.  If a diagnosis of PTSD is 
established, the examiner must identify 
specifically the stressor or stressors 
on which the diagnosis is based.  

11.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

12.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claims on appeal.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is again hereby notified 
that failure to report for any scheduled VA examination(s) 
without good cause shown may adversely affect the outcome of 
his claims and may result in their denial.  38 C.F.R. § 3.655 
(2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


